Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Non-Responsive Amendment
The reply filed on October 16, 2020 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
Newly submitted amended claims 1-2, 4-8, 10-12, 15, 17, 20 and new claims 21-27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  Claims 1, 2, 5 are directed to a system for maintaining a database of collected user profiles associated with personal information with a unique user for supporting relationships with monitoring agents based on the score value and the unique user interaction with the system through individual selection by the unique user. As a result the unique user is presented with a coverage plan associated with the user profile. Claims 4, 6, 7, 11, 15, 21, 22, and 24- 27 are directed towards a computer system clustering a target user based on unique user providing a service based attributes and values for each plurality of attributes associated with a user. The system utilized marketplaces and channels to perform a transaction to determine a payment, reward, referral, commission, or bid/offer. The service providers receiving sensor data to generate location information for user specific services including transmitting a notification. Claims 8, 10, and 23 are directed towards a computer system to generate an identification code to authorize user to access user information, service provider or specific data associated with the code (i.e. access to a website).Claim 12 is directed towards a computer system for an insurance policy an accepting a payment from a third party (i.e., monitoring agent) and adjusting the payment based on comparing information from the system and past 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 1-2, 4-8, 10-12, 15, 17, and 21-27 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

See 37 CFR 1 .111. Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133 ).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        /LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693